Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This action is responsive to amendment filed September 27, 2022, where Applicant amended the claims. Claims 1-20 remain pending. 

Response to Arguments
Applicant's arguments, filed 9/27/22, have been fully considered and are persuasive.  Therefore, the 102 rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made based on Milener in view of Bates in further view of Robert.
Applicants have acknowledged the previous Double Patenting rejection but have deferred filing a Terminal Disclaimer. The Double Patenting rejection still stands. See rejection of 6/27/22.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6,8,10-15,17,19,20 are rejected under 35 U.S.C. 103 as being unpatentable over Magdych et al (US Patent 7124181) in view of Klein et al (US Publication 20060221851).
In reference to claim 1, Magdych teaches a method comprising:
identifying one or more network parameters of a network (see at least column 6 lines 16-35, where Magdych teaches identifying network latency conditions);
determining a first periodicity for analyzing the network based on the one or more network parameters (see at least column 5 lines 6-10, where Magdych teaches determining a default response duration based on the network conditions);
generating a profile for the network that includes an indication of the first periodicity for analyzing the network (see at least column 5 lines 4-13, where Magdych teaches generating a default timeout value that includes the default response duration);
analyzing the network using the profile (see at least column 5 lines 4-13, where Magdych teaches analyzing the network utilizing the timeout value);
determining an epoch for the network, the epoch corresponding to a second periodicity for analyzing the network based on the profile (see at least column 5 lines 14-18, where Magdych teaches determining an actual response duration which is another period of time for network latency analysis); and
updating the profile to include the epoch (see at least column 5 lines 18-27, where Magdych teaches updating the default timeout value based on a comparison with the actual response duration).
Magdych fails to explicitly teach wherein the first and second periodicity each reflect a corresponding duration for completing the analyzing of the network. However, Klein teaches analyzing round trip response time of a network, and discloses where first and second time periods are combined to compute a total network response time (see Klein, at least paragraph 23 lines 9-22 and paragraph 30). It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Magdych based on the teachings of Klein for the purpose of performance components of a network response.
In reference to claim 2, this is taught by Magdych, see at least column 5 lines 14-27, which teaches the default response duration is determined before modifying the timeout value used for network analysis.
In reference to claim 3, this is taught by Magdych, see at least column 5 lines 4-13, which teaches the initial timeout value is unbound to the actual response duration.
In reference to claim 4, this is taught by Magdych, see at least column 5 lines 16-21, which teaches the actual response duration deviates greater than the default duration.
In reference to claim 5, this is taught by Magdych, see at least column 5 line 65 – column 6 line 3, which teaches repeating the operations thus identifying further response durations.
In reference to claim 6, this is taught by Magdych, see at least column 6 lines 36-49, which teaches the network conditions obtained from administrative operations.
In reference to claim 8, this is taught by Magdych, see at least column 4 lines 6-18, which teaches including multiple devices and device types.
Claims 10-15,17,19,20 are slight variations of the rejected claims 1-6,8 above, and are therefore rejected based on the same rationale.


Claims 7,9,16,18 are rejected under 35 U.S.C. 103 as being unpatentable over Magdych et al (US Patent 7124181) in view of Klein et al (US Publication 20060221851) in further view of Chu et al (US Publication 20160218918).
In reference to claim 7, Magdych fails to explicitly teach a tenant associated with the network. However, Chu teaches a network infrastructure which includes a network tenant and assessing network configuration for the tenant (see Chu, at least paragraph 4 and paragraph 22, first half).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Magdych based on the teachings of Chu for the purpose of utilizing the network latency assessment functions of Magdych to better the configuration requirements of network tenants.
In reference to claim 9, Magdych fails to explicitly teach characteristics of another network that shares a tenant with the network. However, Chu teaches a network infrastructure which includes multiple tenants and where the tenants share the network with each other (see Chu, at least paragraphs 21,24). It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Magdych based on the teachings of Chu for the purpose of utilizing the network latency assessment functions of Magdych to better the configuration requirements of network tenants.
Claims 16,18 are slight variations of the rejected claims 7,9 above, and are therefore rejected based on the same rationale.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
For any subsequent response that contains new/amended claims, Applicant is required to cite its corresponding support in the specification.  (See MPEP chapter 2163.03 section (I.) and chapter 2163.04 section (I.) and chapter 2163.06) Applicant may not introduce any new matter to the claims or to the specification.
In formulating a response/amendment, Applicant is encouraged to take into consideration the prior art made of record but not relied upon, as it is considered pertinent to applicant's disclosure.

Contact & Status
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMY M OSMAN whose telephone number is (571)272-4008.  The examiner can normally be reached on Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Ramy M Osman/
Primary Examiner, Art Unit 2457
December 10, 2022